Citation Nr: 1616646	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for residual scarring of puncture wound to the right leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Additionally, this matter was before the Board in October 2015. Unfortunately, the Board finds that there has not been substantial compliance with its prior remand directives. Accordingly, another remand is required at this time. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that a compensable disability rating is warranted for residual scarring of a puncture wound to the right leg. A review of the record indicates that additional development is necessary prior to adjudicating the Veteran's claim.

As noted above, this case was first remanded by the Board in October 2015. At that time, the RO was instructed to schedule the Veteran for a new VA examination to assess the current nature and severity of his service-connected residual scarring. In doing so, the Board noted that the Veteran's disability had been rated under Diagnostic Codes 7805-5312, and further instructed the VA examiner to report all examination findings in accordance with these codes.

Although the Veteran underwent VA examination in December 2015, his disability was assessed only against the rating criteria for Diagnostic Code 7805. As such, the VA examiner's report includes no discussion of the possible muscular impact of the Veteran's injury. In a March 2016 statement, the Veteran's representative noted this deficiency and requested that an additional VA examination be scheduled. 

As such, the Board finds that a remand is warranted at this time. A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand orders. Stegall, 11 Vet. App. at 271. This imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. As there has not been substantial compliance with the Board's October 2015 remand directives, an additional remand is required at this time.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected residual scarring of the right leg, and the possible related muscular impact thereof. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All necessary tests must be performed, and any pertinent symptomatology and findings must be reported in detail. The examiner should also explicitly address the following:

a. Whether the impact of the Veteran's disability on the extension of his toes is slight, moderate, moderately severe, or severe; 

b. Whether the impact of the Veteran's disability on the stabilization of his arch is slight, moderate, moderately severe, or severe;

c. Whether the impact of the Veteran's disability on his tibialis anterior is slight, moderate, moderately severe, or severe;

d. Whether the impact of the Veteran's disability on his extensor digitorum longus is slight, moderate, moderately severe, or severe;

e. Whether the impact of the Veteran's disability on his tibialis anterior is slight, moderate, moderately severe, or severe;

f. Whether the impact of the Veteran's disability on his peroneus tertius is slight, moderate, moderately severe, or severe.

A complete rationale must be provided for all opinions.

2. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




